Citation Nr: 0620650	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-20 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran had active duty service from July 1988 to 
February 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the July 2003 and December 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the veteran's claims file contains a 
December 8, 2004 letter from the veteran stating his 
dissatisfaction with disability ratings assigned by the RO 
for his service-connected spine and left index finger 
disabilities.  The Board construes this statement as inferred 
claims for increased ratings for the veteran's service-
connected spine and left index finger disabilities.  These 
issues are referred to the RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's "mild chronic ankle 
instability" of the right ankle and active service.


CONCLUSION OF LAW

A right ankle disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  The VA notice and 
duty to assist letter dated in June 2003, prior to the 
initial AOJ decision, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish 
service connection for a right ankle disability, of what VA 
would do or had done, and what evidence he should provide, 
and informed the appellant that it was his responsibility to 
help VA obtain evidence maintained by state or local 
governmental authorities and medical, employment or other 
non-government records necessary to support his claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating and effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess/Hartman.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

Service medical records, a VA examination report and medical 
opinion, a private physician statement, private medical 
records, and other lay statements have been associated with 
the record.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issue on appeal and that VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim, which VA has not 
sought. 

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal with 
regard to his right ankle disability.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  
Where a veteran who served for ninety days or more after 
December 31, 1946 develops certain chronic diseases, such as 
arthritis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

There is no indication that the appellant engaged in combat 
with the enemy during service, as would warrant the 
application of 38 U.S.C.A. § 1154 (West 2002).  The veteran 
does not assert that he served in combat and his personnel 
records reveal that he served during peacetime.

The veteran claims that his right ankle disability occurred 
or was aggravated in military service.  In support of his 
claim, the veteran submitted a September 2003 private medical 
opinion from his treating physician and affidavits signed by 
nine acquaintances to the veteran.  The lay statements attest 
to the fact that the veteran suffered from in-service 
injuries to his right ankle.  

The preponderance of the evidence is against service 
connection for a right ankle disability.  Even though the 
veteran's claims file reflects that the veteran was treated 
in service for his right ankle, as consistent with the lay 
statements submitted by the veteran, the veteran's service 
medical records show that his in-service injuries were mild.  
The veteran's pre-enlistment examination in July 1987 
documented that the veteran had multiple small abrasions on 
his right ankle.  During service, the veteran received 
treatment in December 1988 and August 1989 for right ankle 
injuries resulting from a road march and a fall.  The 
treatment record from August 25, 1989 documented that the 
veteran's right ankle injury consisted of "very minimal 
swelling" and "ankle stable."  An in-service August 1989 
radiologic report shows no acute injury or fracture as a 
result of the incidents and noted evidence of previous 
trauma.  Further, the veteran's separation examination report 
in January 1990 shows that the veteran's right ankle was 
clinically normal upon discharge.

Post-service medical evidence includes a private physician's 
progress notes reflecting that the physician only started 
treating the veteran for his right ankle disability in August 
2003.  Also, the physician offered his medical opinion based 
on the veteran's self-reported history and without reviewing 
the veteran's claims file and medical history.  The Court has 
found that the Board may consider a physician's opinion to be 
of less weight and credibility when the basis of the opinion 
is shown to be less than complete or contradicted by other 
evidence.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  Medical possibilities and unsupported medical 
opinions carry negligible probative weight.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The August 2003 
opinion shows mere acquiescence with the appellant's 
contentions and does not constitute competent medical 
evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. 
App. 406 (1996).  The Board is not bound to accept medical 
opinions or conclusions, which are based on a history 
supplied by the appellant, unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Further, evidence of post-service medical treatment only 
dates back to August 2003 leaving a gap of approximately 13 
years.  Accordingly, the Board finds that the record does not 
indicate the required showing of continuity of symptoms after 
service to establish service connection. 

A September 2004 VA examination reveals that the veteran 
suffers from "mild chronic ankle instability" in his right 
ankle.  However, after reviewing the veteran's claims file 
and medical history, the examiner opined that the veteran's 
right ankle disability is less likely than not related to 
active service.  The examiner found that the veteran's 
injuries in December 1988 and August 1989 were mild and 
unlikely to have caused his current right ankle disability.  
Further, the examiner noted that the veteran's right ankle 
was clinically normal as indicated by the radiologic report 
and upon discharge.  Thus, according to the VA examiner, the 
veteran's in-service injuries cannot be found to have caused 
the current right ankle disability.  In the absence of other 
medical opinions in the record linking the veteran's current 
right ankle disability to service, the veteran's claim must 
be denied.  

Finally, the appellant, his acquaintances, and his 
representative may believe that there was a causal 
relationship between the veteran's service and his right 
ankle disability.  However, the Board notes that there is no 
indication that they possess the requisite knowledge, skill, 
experience, training, or education to qualify as medical 
experts for their statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's right ankle strain and, 
it follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for right ankle strain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


